UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number: 001-31829 CARTER’S, INC. (Exact name of Registrant as specified in its charter) Delaware 13-3912933 (state or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) The Proscenium 1170 Peachtree Street NE, Suite 900 Atlanta, Georgia30309 (Address of principal executive offices, including zip code) (404) 745-2700 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (X)No () Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes (X)No () Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer, accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer(X)Accelerated Filer()Non-Accelerated Filer()Smaller Reporting Company () Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ( )No(X) Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock Outstanding Shares at November 3, 2011 Common stock, par value $0.01 per share CARTER’S, INC. INDEX Page Part I.Financial Information Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of October 1, 2011, January 1, 2011, and October 2, 2010 1 Unaudited Condensed Consolidated Statements of Operations for the three and nine-month periods ended October 1, 2011 and October 2, 2010 2 Unaudited Condensed Consolidated Statements of Cash Flows for the nine-month periods ended October 1, 2011 and October 2, 2010 3 Unaudited Condensed Consolidated Statement of Changes in Stockholders’ Equity for the nine-month period ended October 1, 2011 4 Notes to the Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 Part II.Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 4. Removed and Reserved 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 Certifications 41 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARTER’S, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except for share data) (unaudited) October 1, January 1, October 2, ASSETS Current assets: Cash and cash equivalents $ $ $ Accounts receivable, net Finished goods inventories, net Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant, and equipment, net Tradenames Goodwill Deferred debt issuance costs, net Other intangible assets, net Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ $ $ Accounts payable Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock; par value $.01 per share; 100,000 shares authorized; none issued or outstanding at October 1, 2011, January 1, 2011, and October 2, 2010 Common stock, voting; par value $.01 per share; 150,000,000 shares authorized; 58,529,586, 57,493,567, and 57,696,317 shares issued and outstanding at October 1, 2011, January 1, 2011, and October 2, 2010, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 1 CARTER’S, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) For the three-month periods ended For the nine-month periods ended October 1, October 2, October 1, October 2, Net sales $ Cost of goods sold Gross profit Selling, general, and administrative expenses Royalty income ) Operating income Interest expense, net Foreign currency gain ) ) Income before income taxes Provision for income taxes Net income $ Basic net income per common share (Note 13) $ Diluted net income per common share (Note 13) $ See accompanying notes to the unaudited condensed consolidated financial statements. 2 CARTER’S, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) For the nine-month periods ended October 1, October 2, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Amortization of Bonnie Togs inventory step-up Non-cash revaluation of contingent consideration Amortization of Bonnie Togs tradename and non-compete agreements 96 Amortization of debt issuance costs Non-cash stock-based compensation expense Income tax benefit from stock-based compensation ) ) Loss (gain) on disposal/sale of property, plant, and equipment (3 ) Deferred income taxes Effect of changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable and other liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Acquisition of Bonnie Togs ) Proceeds from sale of property, plant, and equipment 10 Net cash used in investing activities ) ) Cash flows from financing activities: Payments on term loan ) Repurchases of common stock ) Income tax benefit from stock-based compensation Withholdings from vesting of restricted stock ) ) Proceeds from exercise of stock options Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 3 CARTER’S, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (dollars in thousands, except for share data) (unaudited) Common stock Additional paid-in capital Accumulated other comprehensive (loss) income Retained earnings Total stockholders’ equity Balance at January 1, 2011 $ $ $ ) $ $ Exercise of stock options (744,511 shares) 7 Issuance of common stock (38,520 shares) Withholdings from vesting of restricted stock(57,062 shares) (1 ) ) ) Income tax benefit from stock-based compensation Restricted stock activity 4 (4 ) Stock-based compensation expense Comprehensive income (loss): Net income Cumulative foreign currency translation adjustments ) ) Total comprehensive income (loss) ) Balance at October 1, 2011 $ $ $ ) $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 4 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – THE COMPANY: Carter’s, Inc. and its wholly owned subsidiaries (collectively, the “Company,” “we,” “us,” “its,” and “our”) design, source, and market branded childrenswear under the Carter’s, Child of Mine, Just One You, Precious Firsts, OshKosh,and other brands.Our products are sourced through contractual arrangements with manufacturers worldwide for wholesale distribution to major domestic and international retailers and for our 351 Carter’s, 176 OshKosh, 37 Bonnie Togs, and 27 Carter’s/OshKosh retail stores that market our brand name merchandise and other licensed products manufactured by other companies. On June 30, 2011, Northstar Canadian Operations Corp. (“Northstar”), a newly formed Canadian corporation and a wholly owned subsidiary of The William Carter Company (a wholly owned subsidiary of Carter’s, Inc.), purchased all of the outstanding shares of capital stock of the entities comprising Bonnie Togs (“Bonnie Togs”), a Canadian specialty retailer focused exclusively on the children’s apparel and accessories marketplace.At the time of the acquisition, Bonnie Togs operated 59 retail stores in Canada and sells products under the Carter’s and OshKosh B’gosh brands, as well as other private label and national brands.Bonnie Togs was Carter’s principal licensee in Canada since 2007 and was a significant international licensee of the Company. As a result of the acquisition of Bonnie Togs, the Company reevaluated and realigned certain of its reportable segments, please see Note 12, “Segment Information.” Our unaudited condensed consolidated balance sheet as of October 1, 2011 includes Bonnie Togs.The unaudited condensed consolidated statements of operations for the three and nine-month periods ended October 1, 2011 include Bonnie Togs effective July 3, 2011. NOTE 2 – BASIS OF PREPARATION: The accompanying unaudited condensed consolidated financial statements include the accounts of Carter’s, Inc. and its wholly owned subsidiaries.All intercompany transactions and balances have been eliminated in consolidation. In our opinion, the Company’s accompanying unaudited condensed consolidated financial statements contain all adjustments necessary for a fair statement of our financial position as of October 1, 2011, the results of our operations for the three and nine-month periods ended October 1, 2011 and October 2, 2010, cash flows for the nine-month periods ended October 1, 2011 and October 2, 2010 and changes in stockholders’ equity for the nine-month period ended October 1, 2011.Except as otherwise disclosed, all such adjustments consist only of those of a normal recurring nature.Operating results for the three and nine-month periods ended October 1, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2011.Our accompanying condensed consolidated balance sheet as of January 1, 2011 is from our audited consolidated financial statements included in our most recently filed Annual Report on Form 10-K, but does not include all disclosures required by accounting principles generally accepted in the United States of America (“GAAP”). Certain information and footnote disclosure normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and the instructions to Form 10-Q.The accounting policies we follow are set forth in our most recently filed Annual Report on Form 10-K in the notes to our audited consolidated financial statements for the fiscal year ended January 1, 2011. Our fiscal year ends on the Saturday, in December or January, nearest the last day of December.The accompanying unaudited condensed consolidated financial statements for the third quarter and first nine months of fiscal 2011 reflect our financial position as of October 1, 2011.The third quarter and first nine months of fiscal 2010 ended on October 2, 2010. Certain prior year amounts have been reclassified to facilitate comparability with current year presentation. 5 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (unaudited) NOTE 3 – ACQUISITION OF BONNIE TOGS: As noted above, on June 30, 2011, Northstar purchased all of the outstanding shares of capital stock of Bonnie Togs (the “Acquisition”) for total consideration of up to CAD $95 million.CAD $60 million was paid in cash at closing.Such payment is subject to post-closing adjustments.The sellers may also be paid contingent consideration ranging from zero to CAD $35 million if the Canadian business meets certain earnings targets for the period beginning July 1, 2011 and ending on June 27, 2015.Sellers may receive a portion of the contingent consideration of up to CAD $25 million if interim earnings targets are met through June 2013 and June 2014, respectively.Any such payments are not recoverable by the Company in the event of any failure to meet overall targets.As of July 2, 2011, the Company had included a discounted contingent consideration liability of approximately $24 million in its unaudited condensed consolidated balance sheet based upon the high probability that Bonnie Togs will attain its earnings targets. The fair value of the discounted contingent consideration liability as of October 1, 2011 was approximately $23 million and is included in other long-term liabilities on the accompanying unaudited condensed consolidated balance sheet.The $1.0 million change in the fair value of the liability is reflected as $1.0 million in accretion expense and $2.0 million in other comprehensive income resulting from a favorable foreign currency translation adjustment.The Company determined the fair value of the contingent consideration based upon a probability-weighted discounted cash flow analysis.The Company will continue to revalue the contingent consideration at each reporting date. The following table summarizes the preliminary fair values of the assets acquired and liabilities assumed at June 30, 2011, the date of the Acquisition: (U.S. dollars in thousands) Current assets $ Property, plant, and equipment, net Goodwill Bonnie Togs tradename Non-compete agreements Total asset acquired Current liabilities Non-current liabilities Total liabilities assumed Net assets acquired $ In connection with the Acquisition, the Company recorded total acquired intangible assets of approximately $55.3 million, including $54.3 million of goodwill, $0.6 million related to the Bonnie Togs tradename (estimated life of two years), and $0.3 million related to non-compete agreements for certain executives (estimated life of four years).The fair value of these intangible assets are subject to change until finalization of purchase accounting. 6 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (unaudited) NOTE 4 – COMPREHENSIVE INCOME: Comprehensive income, which includes net income, cumulative foreign currency translation adjustments, and unrealized gain on interest rate swap agreements, is as follows: For the three-month periods ended For the nine-month periods ended (dollars in thousands) October 1, October 2, October 1, October 2, Net income $ Cumulative foreign currency translation adjustments ) ) Unrealized gain on interest rate swap agreements, net of tax of $107 and $379, respectively Total comprehensive income $ The components of accumulated other comprehensive income (loss) consisted of the following: (dollars in thousands) October 1, January 1, October 2, Cumulative foreign currency translation adjustments $ ) $ $ OshKosh defined benefit plan, net of tax ) ) ) Carter’s post-retirement benefit obligation, net of tax Interest rate swap agreements, net of tax ) Total accumulated other comprehensive loss $ ) $ ) $ ) NOTE 5 – LONG-TERM DEBT: Long-term debt consisted of the following: (dollars in thousands) October 1, January 1, October 2, Revolving credit facility $ $ $ Former term loan Current maturities ) Total long-term debt $ $ $ On October 15, 2010, the Company entered into a $375 million ($130 million sub-limit for letters of credit and a swing line sub-limit of $40 million) revolving credit facility with Bank of America as sole lead arranger and administrative agent, JP Morgan Chase Bank as syndication agent, and other financial institutions.The revolving credit facility was immediately drawn upon to pay off the Company’s former term loan of $232.2 million and pay transaction fees and expenses of $3.8 million, leaving approximately $130 million available under the revolver for future borrowings (net of letters of credit of approximately $8.6 million).At January 1, 2011, we had approximately $236.0 million in revolver borrowings, exclusive of $8.6 million of outstanding letters of credit, at an effective interest rate of 2.51%.At October 1, 2011, we had approximately $236.0 million in revolver borrowings, exclusive of $13.8 million of outstanding letters of credit, at an effective interest rate of 2.48%. 7 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (unaudited) NOTE 5 – LONG-TERM DEBT: (Continued) The term of the revolving credit facility expires October 15, 2015.This revolving credit facility provides for two pricing options for revolving loans: (i) revolving loans on which interest is payable quarterly at a base rate equal to the highest of (x) the Federal Funds Rate plus ½ of 1%, (y) the rate of interest in effect for such day as publicly announced from time to time by Bank of America, N.A. as its prime rate, or (z) the Eurodollar Rate plus 1%, plus, in each case, an applicable margin initially equal to 1.25%, which may be adjusted based upon a leverage-based pricing grid ranging from 1.00% to 1.50% and (ii) revolving loans on which interest accrues for one, two, three, six or if, generally available, nine or twelve month interest periods (but is payable not less frequently than every three months) at a rate of interest per annum equal to an adjusted British Bankers Association LIBOR rate, plus an applicable margin initially equal to 2.25%, which may be adjusted based upon a leverage-based pricing grid ranging from 2.00% to 2.50%.Amounts currently outstanding under the revolving credit facility initially accrue interest at a LIBOR rate plus 2.25%. The revolving credit facility contains and defines financial covenants, including a lease adjusted leverage ratio (defined as, with certain adjustments, the ratio of the Company’s consolidated indebtedness plus six times rent expense to consolidated net income before interest, taxes, depreciation, amortization, and rent expense (“EBITDAR”)) to exceed (x) if such period ends on or before December 31, 2014, 3.75:1.00 and (y) if such period ends after December 31, 2014, 3.50:1.00; and consolidated fixed charge coverage ratio (defined as, with certain adjustments, the ratio of consolidated EBITDAR to consolidated fixed charges (defined as interest plus rent expense)), for any such period to be less than 2.75:1.00.As of October 1, 2011, the Company believes it was in compliance with its financial debt covenants. The Company’s former senior credit facility was comprised of a $232.2 million term loan (the “former term loan”) and a $125 million revolving credit facility (the “former revolver”) (including a sub-limit for letters of credit of $80 million).There were no borrowings outstanding under the former revolver, exclusive of approximately $8.6 million of outstanding letters of credit at October 2, 2010.Amounts borrowed under the former term loan had an applicable rate of LIBOR + 1.50%, regardless of the Company’s overall leverage level.Interest was payable at the end of interest rate reset periods, which vary in length but in no case exceeded 12 months for LIBOR rate loans and quarterly for prime rate loans.The effective interest rate on former term loan borrowings as of October 2, 2010 was 1.8%. NOTE 6 – GOODWILL AND OTHER INTANGIBLE ASSETS: In connection with the Acquisition, the Company recorded preliminary estimates of goodwill and other intangible assets including a Bonnie Togs tradename and non-compete agreements for certain executives of Bonnie Togs, in accordance with accounting guidance on business combinations. Goodwill as of October 1, 2011, represents the excess of the cost of the acquisitions of Carter’s, Inc., which was consummated on August 15, 2001, and of Bonnie Togs, which was consummated on June 30, 2011, over the fair value of the net assets acquired.Our goodwill is not deductible for tax purposes.The OshKosh tradename was recorded in connection with the acquisition of OshKosh on July 14, 2005.Our Carter’s and Bonnie Togs goodwill and Carter’s and OshKosh tradenames are deemed to have indefinite lives and are not being amortized.The Bonnie Togs tradename and non-compete agreements for certain executives are expected to have definite lives and are being amortized over two and four years, respectively. The Company’s intangible assets were as follows: October 1, 2011 January 1, 2011 (dollars in thousands) Weighted-average useful life Gross amount Accumulated amortization Net amount Gross amount Accumulated amortization Net amount Carter’s goodwill (1) Indefinite $ Bonnie Togs goodwill (2) Indefinite $ Carter’s tradename Indefinite $ OshKosh tradename Indefinite $ Bonnie Togs tradename 2 years $ $ 75 $ Non-compete agreements 4 years $ $ 19 $ OshKosh licensing agreements 4.7 years $ 8 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (unaudited) NOTE 6 – GOODWILL AND OTHER INTANGIBLE ASSETS: (Continued) October 2, 2010 (dollars in thousands) Weighted-average useful life Gross amount Accumulated amortization Net amount Carter’s goodwill (1) Indefinite $ $ $ Carter’s tradename Indefinite $ $ $ OshKosh tradename Indefinite $ $ $ OshKosh licensing agreements 4.7 years $ $ $ $54.5 million of which relates to Carter’s wholesale segment and $82.0 million of which relates to Carter’s retail segment. Relates to International segment. The following is a reconciliation of Bonnie Togs intangible assets: Bonnie Togs Goodwill Bonnie Togs Tradename Non-compete agreements Gross Balance at June 30, 2011 $ $ $ Purchase accounting adjustments ) Foreign currency exchange adjustments ) ) ) Gross Balance at October 1, 2011 $ $ $ Amortization expense for intangible assets was approximately $0.1 million and $0.2 million for the three-month periods ended October 1, 2011 and October 2, 2010, respectively.Amortization expense for intangible assets was approximately $0.1 million and $1.8 million for the nine-month periods ended October 1, 2011 and October 2, 2010, respectively. NOTE 7 – INCOME TAXES: The Company and its subsidiaries file income tax returns in the United States and in various states and local jurisdictions. Bonnie Togs, the Company’s Canadian subsidiary will file income tax returns in Canada and various Canadian provinces.The Internal Revenue Service initiated an income tax audit for fiscal 2009 during the second quarter of fiscal 2011.The Company is not anticipating a material payment or material impact on its effective tax rate as a result of this ongoing audit.In most cases, the Company is no longer subject to state and local tax authority examinations for years prior to fiscal 2007. During the third quarter of fiscal 2011, we reversed approximately $0.3 million of reserves for which the statute of limitations expired during the quarter.During the third quarter of fiscal 2010, we reversed approximately $0.5 million of reserves for which the statute of limitations expired during the quarter. As of October 1, 2011, the Company had gross unrecognized tax benefits of approximately $9.6 million, $6.7 million of which, if ultimately recognized, will impact the Company’s effective tax rate in the period settled.The Company has recorded tax positions for which the ultimate deductibility is highly certain, but for which there is uncertainty about the timing of such deductions.Because of deferred tax accounting, changes in the timing of these deductions would not impact the annual effective tax rate, but would accelerate the payment of cash to the taxing authorities. Included in the reserves for unrecognized tax benefits as of October 1, 2011, are approximately $2.2 million of reserves for which the statute of limitations is expected to expire within the next year.If these tax benefits are ultimately recognized, such recognition, net of federal income taxes, may impact our annual effective tax rate and the effective tax rate in the quarter in which the benefits are recognized. 9 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (unaudited) NOTE 7 – INCOME TAXES: (Continued) We recognize interest related to unrecognized tax benefits as a component of interest expense and penalties related to unrecognized tax benefits as a component of income tax expense.During the third quarter of fiscal 2011 and 2010, the Company recognized a reduction of interest expense on uncertain tax positions of approximately $0.1 million due to the settlement of prior year uncertain tax positions.The Company had approximately $0.7 million, $0.6 million, and $0.6 million of interest accrued as of October 1, 2011, January 1, 2011, and October 2, 2010, respectively. NOTE 8 – FAIR VALUE MEASUREMENTS: The Company accounts for its fair value measurements in accordance with accounting guidance which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.The fair value hierarchy for disclosure of fair value measurements is as follows: Level 1 -Quoted prices in active markets for identical assets or liabilities Level 2 -Quoted prices for similar assets and liabilities in active markets or inputs that are observable Level 3 -Inputs that are unobservable (for example, cash flow modeling inputs based on assumptions) The following table summarizes assets and liabilities measured at fair value on a recurring basis: October 1, 2011 January 1, 2011 October 2, 2010 (dollars in millions) Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Assets Investments $ Foreign exchange forward contracts $ Liabilities Interest rate swap agreements $ Contingent consideration $ At October 1, 2011, we had approximately $25.2 million of cash invested in money market deposit accounts ($25.0 million in JP Morgan and $0.2 million in Bank of America). At January 1, 2011, we had approximately $151.5 million of cash invested in money market deposit accounts ($73.3 million in Bank of America and $78.2 million in JP Morgan) and $75.0 million in U.S. Treasury bills. At October 2, 2010, we had approximately $110.4 million invested in money market deposit accounts, $40.0 million in U.S. Treasury Bills, and $13.0 million invested in a Black Rock Treasury fund, which invests only in U.S. Treasury Bills and U.S. Government securities. On June 22, 2011, as part of the Acquisition, the Company entered into a forward foreign currency exchange contract to reduce its risk from exchange rate fluctuations on the purchase price of Bonnie Togs.The contract was settled on June 30, 2011 and a gain of $0.2 million was recognized in earnings. During the third quarter of fiscal 2011, the Company recorded a $0.1 million gain related to the mark-to-market of open foreign currency exchange contracts and Bonnie Togs’ foreign denominated payables. In connection with the Acquisition, the Company acquired open forward foreign exchange contracts which were undesignated hedges used to reduce its risk from cash flows associated with U.S. dollar denominated inventory purchases.As part of its overall strategy to manage the level of exposure to the risk of foreign currency exchange rate fluctuations, primarily exposure to changes in the value of the U.S. dollar in relation to the Canadian dollar, the Company hedges a portion of its foreign currency exposures anticipated over the ensuing twelve-month period.The Company uses foreign exchange contracts that generally have maturities of up 12 months to provide continuing coverage throughout the hedging period. 10 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (unaudited) NOTE 8 – FAIR VALUE MEASUREMENTS: (Continued) As of October 1, 2011, the Company had contracts for sales of $23.4 million of Canadian dollars and for the purchase of $23.5 million of U.S. dollars at fixed rates.The fair value of these forward contracts was an asset of $1.1 million.The Company accounts for these foreign exchange contracts as undesignated positions in accordance with accounting standards on derivatives and hedging.As such, these positions are marked to fair value through earnings at each reporting date. Our former senior credit facility required us to hedge at least 25% of our variable rate debt under this facility.The Company historically entered into interest rate swap agreements in order to hedge the risk of interest rate fluctuations.These interest rate swap agreements were designated as cash flow hedges of the variable interest payments on a portion of our variable rate former term loan debt.Our interest rate swap agreements were traded in the over-the-counter market.Fair values were based on quoted market prices for similar assets or liabilities or determined using inputs that use as their basis readily observable market data that are actively quoted and can be validated through external sources, including third-party pricing services, brokers, and market transactions.Our interest rate swap agreements were classified as current as their terms spanned less than one year. As of October 2, 2010, approximately $100.0 million of our $232.2 million of outstanding debt was hedged under interest rate swap agreements.In connection with the repayment of the Company’s former term loan, the Company terminated these effective interest rate swap agreements originally scheduled to mature in January 2011. The fair value of the discounted contingent consideration liability was approximately $24 million as of July 2, 2011 and approximately $23 million as of October 1, 2011.The $1.0 million change in the fair value of the liability is reflected as $1.0 million in accretion expense and $2.0 million in accumulated other comprehensive income reflecting a favorable foreign currency translation adjustment.The Company determined the fair value of the contingent consideration based upon a probability-weighted discounted cash flow analysis. The fair value of our derivative instruments in our accompanying unaudited condensed consolidated balance sheets were as follows: Asset Derivatives Liability Derivatives (dollars in millions) Balance sheet location Fair value Balance sheet location Fair value October 1, 2011 Prepaid expenses and other current assets $ Other current liabilities $ January 1, 2011 Prepaid expenses and other current assets $ Other current liabilities $ October 2, 2010 Prepaid expenses and other current assets $ Other current liabilities $ 11 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (unaudited) NOTE 8 – FAIR VALUE MEASUREMENTS:(Continued) The effect of derivative instruments designated as cash flow hedges on our accompanying unaudited condensed consolidated financial statements was as follows: For the three-month period ended October 1, 2011 For the nine-month period ended October 1, 2011 (dollars in thousands) Amount of gain recognized in accumulated other comprehensive income (loss) on effective hedges Amount of loss reclassified from accumulated other comprehensive income (loss) into interest expense Amount of gain recognized in accumulated other comprehensive income (loss) on effective hedges Amount of loss reclassified from accumulated other comprehensive income (loss) into interest expense Interest rate hedge agreements $ For the three-month period ended October 2, 2010 For the nine-month period ended October 2, 2010 (dollars in thousands) Amount of gain recognized in accumulated other comprehensive income (loss) on effective hedges (1) Amount of loss reclassified from accumulated other comprehensive income (loss) into interest expense Amount of loss recognized in accumulated other comprehensive income (loss) on effective hedges (1) Amount of loss reclassified from accumulated other comprehensive income (loss) into interest expense Interest rate hedge agreements $ $ ) $ $ ) (1)Amount recognized in accumulated other comprehensive income (loss), net of tax of $107,000 and $379,000 for the three and nine-month periods ended October 2, 2010, respectively. The effect of undesignated derivative instruments on our accompanying unaudited condensed consolidated financial statements was as follows: Gains recognized in earnings For the three-month periods ended For the nine-month periods ended (dollars in thousands) October 1, October 2, October 1, October 2, Foreign exchange forward contract $ $ 12 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (unaudited) NOTE 9 – EMPLOYEE BENEFIT PLANS: Under a defined benefit plan frozen in 1991, we offer a comprehensive post-retirement medical plan to current and certain future retirees and their spouses until they become eligible for Medicare or a Medicare Supplement Plan.We also offer life insurance to current and certain future retirees.Employee contributions are required as a condition of participation for both medical benefits and life insurance and our liabilities are net of these expected employee contributions.See Note 7 “Employee Benefit Plans” to our audited consolidated financial statements in our most recently filed Annual Report on Form 10-K for further information. The components of post-retirement benefit expense charged to operations are as follows: For the three-month periods ended For the nine-month periods ended (dollars in thousands) October 1, October 2, October 1, October 2, Service cost – benefits attributed to service during the period $
